                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-MC-141-MOC-DCK

 DUSTIN ZIMMERMAN,                                     )
                                                       )
                Petitioner,                            )
                                                       )
    v.                                                 )    ORDER
                                                       )
 PHILIPS NORTH AMERICA, LLC, et al.,                   )
                                                       )
                Respondent.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Jeffrey P. MacHarg, concerning Kirsten R.

Rydstrom on September 15, 2020. Kirsten R. Rydstrom seeks to appear as counsel pro hac vice

for Respondents Philips North America LLC, Philips Medical Systems Nederland B.V., Philips

India Ltd., Philips Medical Systems (Cleveland), Inc., Philips Medical System Technologies Ltd.,

and Koninklijke Philips N.V.     Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Kirsten R.

Rydstrom is hereby admitted pro hac vice to represent Respondents.


                              Signed: September 15, 2020




     Case 3:20-mc-00141-MOC-DCK Document 12 Filed 09/15/20 Page 1 of 1
